Citation Nr: 1643941	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from April 18, 1994 to March 1, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The March 2013 rating decision denied entitlement to service connection for a personality disorder.  In an August 2015 supplemental statement of the case, the RO characterized the issue on appeal to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record shows that the Veteran was scheduled to have a Travel Board hearing in October 2010.  The Veteran did not attend, and the Veteran's representative reported that the Veteran was unable to report for the hearing due to his psychiatric disorder.  See December 2015 Statement from Representative.  Neither the Veteran nor his representative has requested that another hearing be scheduled.  As such, there are no outstanding Board hearing requests.

The Board also notes that additional private treatment records dated from February 1997 to August 2015 were associated with the record after the August 2015 supplemental statement of the case.  However, the Veteran has provided a waiver of the AOJ's initial consideration of this evidence.  See 38 C.F.R. § 20.1304.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.




FINDING OF FACT

The Veteran's currently diagnosed schizophrenia was manifest to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, diagnosed as schizophrenia, is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule does not apply to claims that have been certified for appeal to the Board or are pending before the Board on appeal before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorder and definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in September 2015, the amended 38 C.F.R. § 3.384 conforming to the DSM-V is applicable in the current case.

For VA purposes, the term "psychosis" includes the following disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).
The Veteran's service treatment records (STRs) reflect that no psychiatric problems were noted in his November 1993 enlistment examination or in an April 28, 1994 service examination.  The Veteran also denied experiencing any psychiatric complaints in the Reports of Medical History associated these examinations.  In January 1996, the Veteran was assessed to have suicidal ideation, and the record noted that he had a history of suicide attempts.  Later this month, the assessment was depression, suicidal.  Another January 1996 record from the VA Medical Center in Charleston, South Carolina detailed that the Veteran had been escorted to the Naval Hospital in Charleston by a member of his command after spending the previous evening driving around.  When he returned to his command, he reported that he was suicidal and could not stand the pressures of military service.  According to the Veteran, he previously attempted suicide during "A school," but felt too ashamed to report it.  The diagnoses were suicidal ideation that was resolved, adjustment disorder with mixed emotional features (anxiety and depression, resolving), and personality disorder not otherwise specified (NOS) (immature, borderline).  

The Veteran was admitted for treatment over two days, and a January 1996 STR noted that he had experienced a depressive episode involving suicidal ideation.  The impression was suicidal ideation, adjustment disorder with mixed emotional features, and personality disorder NOS (borderline immature).  In light of current directives and the Veteran's personality disorder, an expeditious administrative separation was strongly recommended.  The record reported that he was not fit for sea duty, noting that his suicidal ideation was likely to reemerge if he became stressed.  A subsequent January 1996 STR noted that no psychosis was present.  By the end of January 2016, a record labeled "Psychiatry Administrative Separation" noted that the Veteran's discharge diagnosis was personality disorder NOS.  The record stated that the Veteran was not considered mentally ill, but manifested a longstanding disorder of character and behavior that was of such severity as to render him incapable of serving adequately in the Navy.  The Veteran did not presently require, and would not benefit from, hospitalization or psychiatric treatment.  This diagnosis was also noted in the clinical evaluation of the February 1996 separation examination.  In the February 1996 Report of medical History, the Veteran continued to deny having any relevant psychiatric problems, but he reported his in-service treatment for contemplating suicide.

Following the Veteran's discharge from active service, January 1997 treatment records from Larned State Hospital reported that the Veteran was admitted on December 31, 1996 for a psychiatric evaluation under protective custody status.  He was later released on February 11, 1997.  The Veteran had driven away from his home after becoming depressed.  When the Veteran ran out of gas, he attempted to drive away in a car that still had a mother, child, and dog inside.  At the time of his admission, the Veteran was noted to be confused and psychotic with three felony charges pending.  The Axis I admission diagnoses were psychotic disorder NOS; and it was noted that other (or unknown) substance induced psychotic disorder with delusions needed to be ruled out.  The Axis II diagnosis was deferred.  

A subsequent January 29, 1997 Larned State Hospital treatment record, written by a registered masters level psychologist (RMLP), noted that before the Veteran left his parent's home, he was having bad memories, could not sleep, felt upset over a relationship with a girl, and was full of energy.  The record stated that the Veteran reported having a similar episode of confusion when he was in the Navy.  At the time of the Veteran's in-service suicide attempt with Motrin, he had not been sleeping or eating.  The record stated that the Veteran appeared to have experienced a psychotic episode.  It was also noted that there was a prior psychotic episode approximately a year before the visit.  On Axis I, the diagnostic impression was brief reactive psychosis.  The Axis II diagnosis was deferred.

On March 4, 1997, a treatment record from Shawnee Medical Center stated that the Veteran had recently experienced a significant schizophrenic episode that began with a carjacking and kidnapping before his period of treatment at Larned State Hospital.  The Veteran was receiving treatment after he overdosed on medication before his trial.  The assessment was schizophrenia, severe depression, and multiple drug overdose.  In a March 9, 1997 Shawnee Medical Center treatment record, the Veteran reported that his current symptoms of being afraid, not eating, and not sleeping had also been present before his in-service hospitalization.  According to the examining doctor, although the Veteran had been diagnosed with a personality disorder during service, the described symptoms were more consistent with psychosis.  The doctor noted that the Veteran was at the appropriate age for the onset of schizophrenia.  In the doctor's opinion, it was likely that some symptoms of this diagnosis were present when the Veteran was being evaluated by the military for discharge.  The Veteran was discharged from the Shawnee Medical Center on March 17, 1997.  The Axis I diagnosis was schizophreniform disorder.  There was no Axis II diagnosis.

The next available treatment records are from 2006.  February 2006 treatment records from the Shawnee Mission Medical Center documented Axis I diagnoses of brief reactive psychosis and bipolar disorder.  In October 2006, the Veteran also received diagnoses of psychogenic polydipsia and schizoaffective disorder.  During the current appeal period, the Veteran has received several diagnoses for psychiatric disorders, including psychogenic polydipsia; insomnia; depression; hallucinations; mixed personality disorder; schizoaffective disorder, bipolar type; anxiety disorder; and psychosis NOS.  See Shawnee Mission Medical Center treatment records dated in July 2013, October 2013, May 2014, and April 2015; University of Missouri Health System treatment record dated in August 2015.  In addition, an August 2015 discharge summary from the University of Missouri Health System reflects an Axis I diagnosis of schizophrenia.

As noted above, schizophrenia is considered to be a form of psychosis under 38 C.F.R. § 3.384.  Thus, the Veteran meets the threshold requirement for the chronic disease presumption as his schizophrenia is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  In addition, the Veteran's post-service treatment records show that he received a diagnosis of schizophrenia within one year of his March 1, 1996 discharge.  The Board notes that his March 4, 1997 diagnosis was three days past the one year mark.  However, the March 4, 1997 Shawnee Medical Center record indicated that his schizophrenic episode began with the December 1996 carjacking.  The March 9, 1997 examining doctor at Shawnee Medical Center also opined that symptoms of the schizophrenia diagnosis had been present at the time of the Veteran's discharge from service.  Thus, the Board finds that the Veteran's schizophrenia manifested within one year of his March 1, 1996 discharge.  The remaining question is whether his schizophrenia manifested to a degree of 10 percent or more to warrant entitlement to service connection under 38 C.F.R. § 3.307(a). 

Schizophrenia is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9201; however, the actual criteria for rating the disorder are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  A noncompensable rating is awarded when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

In this case, the March 1997 Shawnee Medical Center records reported that the Veteran was on parole and awaiting trial for his felony charges.  His stomach had been pumped after he overdosed on medication.  During the previous fall semester at college, the Veteran received good grades.  However, he did not return for the spring semester due to his psychiatric problems.  The Veteran was noted to have an extremely flat affect and a reported history of paranoid delusions.  It was reported that at the time of his arrest in December 1996, the Veteran behaved inappropriately and had been walking outside without a coat after abandoning the stolen vehicle.  The Veteran was also prescribed Zyprexa in conjunction with his schizophrenia diagnosis.  Based on this evidence, the Board finds that the Veteran's schizophrenia manifested to at least a compensable degree within one year of his separation from active service.  

Based on the above discussion, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Although the Veteran has received diagnoses for different psychiatric disorders, the evidence does not differentiate symptoms attributable to schizophrenia versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his schizophrenia.  Service connection for a psychiatric disorder, diagnosed as schizophrenia, is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a psychiatric disorder, diagnosed as schizophrenia, is granted.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


